UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
WILMINGTON TRUST, NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE BENEFIT OF THE REGISTERED
HOLDERS OF BENCHMARK 2018‐B5 MORTGAGE TRUST,
COMMERICAL MORTGAGE PASS‐THROUGH CERTIFICATES,
SERIES 2018‐B5,
                   Plaintiff,                                    ORDER TO STRIKE
              ‐against‐                                          20 Civ. 2157 (ALC)
115 OWNER LLC, et al.,
                      Defendants.
___________________________________


The Scheduling Order was filed in the wrong case, strike docket number 71.




Dated: May 18, 2021
       New York, New York
                                                         SO ORDERED:


                                                         ______________________________

                                                         Ona T. Wang
                                                         United States Magistrate Judge
